Bdoodwoktii, J.
The petition contains allegations appropriate' to an action to recover damages for a breach of a contract or for damages founded in tprt. The petition having been demurred to as duplicitous, and the plaintiff not having elected which cause of action he would pursue, the demurrer was properly sustained. Brooks v. Tucker, 29 Ga. App. 795 (116 S. E. 552), and eases cited; Central Railroad Co. v. Pickett, 87 Ga. 734 (1), 735 (1) (13 S. E. 50).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

M. H. Norris, for plaintiff. A. W. Gozarb, for defendant.